DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 9/7/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080150288 A1 to Fein et al. 
Regarding claim 1, Fein et al. discloses a system comprising:
a plurality of spiral wind turbines (Fig. 1: 1), wherein each of said plurality of spiral wind turbines is a vertically (2) rotating wind turbine; 
wherein said plurality of spiral wind turbines are mounted to a highway median (5); 
wherein each of the vertically rotating wind turbines capture a drag force from a plurality of passing vehicles in opposing directions along a highway (car direction 6); and 
further wherein said captured drag forces rotates each of said vertically rotating wind turbines in a clockwise or a counterclockwise rotation to generate a quantity of electricity [0108].
Regarding claim 2, Fein et al. discloses said vertically rotating wind turbines include an axis of rotation that is perpendicular to a direction of wind flow (Fig. 1: 2 shows vertical axis).
Regarding claim 3, Fein et al. discloses said vertically rotating wind turbines are Darrieus turbines [0051].
Regarding claim 4, Fein et al. discloses said vertically rotating wind turbines are Savonius turbines [0051].
Regarding claim 5, Fein et al. discloses said vertically rotating wind turbines comprise a battery (Fig. 5: 33) for storing the quantity of electricity.
Regarding claim 6, Fein et al. discloses a second plurality of spiral wind turbines (Fig. 3: second set of turbines 41) mounted to a second highway median.
Regarding claim 7, Fein et al. discloses the second plurality of spiral wind turbines capture other drag forces of passing vehicles in one direction, and further wherein said captured other drag forces rotate said second plurality of spiral wind turbines in a direction that is opposite to the direction of rotation of said vertically rotating wind turbines [0104].
Regarding claim 8, Fein et al. discloses a method comprising:
mounting a plurality of spiral wind turbines (Fig. 1: 1) to a highway median (5), wherein said plurality of spiral wind turbines are vertically (2) rotating wind turbines; 
capturing drag forces of the plurality of passing vehicles in opposing directions (car directions 6); 
rotating said vertically rotating wind turbines in a counterclockwise direction from the plurality of passing vehicles [0108]; 
generating electricity from said rotating of said vertically rotating wind turbines (abstract); and 
storing the electricity in a battery (Fig. 5: 33).
Regarding claim 9, Fein et al. discloses said vertically rotating wind turbines include an axis of rotation perpendicular to a direction of wind flow (Fig. 1: 2 shows vertical axis).
Regarding claim 10, Fein et al. discloses said vertically rotating wind turbines are Darrieus turbines [0051].
Regarding claim 11, Fein et al. discloses said vertically rotating wind turbines are Savonius turbines [0051].
Regarding claim 12, Fein et al. discloses said passing vehicles are selected from a group consisting of a passenger car, a truck, and a train [0048].
Regarding claim 13, Fein et al. discloses another plurality of said vertically rotating wind turbines (Fig. 3: 41) mounted to another highway median.
Regarding claim 14, Fein et al. discloses said another plurality of said vertically rotating wind turbines capture other drag forces of passing vehicles in one direction; and further wherein said captured other drag forces rotates said another plurality of said vertically rotating wind turbines clockwise to generate electricity [0104].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832